           Case 2:20-cv-01533-JCM-EJY Document 27 Filed 12/11/20 Page 1 of 3




 1   Youssef H. Hammoud, (CA #321934)
     (Admitted pro hac vice)
 2   Price Law Group, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4   T: (818) 600-5596
 5
     F: (818) 600-5496
     E: youssef@pricelawgroup.com
 6
 7
     Steven A. Alpert, NV Bar #8353
     Price Law Group, APC
 8   5940 S. Rainbow Blvd., Suite 3014
     Las Vegas Nevada, 89118
 9
     Phone: 702-794-2008
10   alpert@pricelawgroup.com
     Attorneys for Plaintiff,
11
     Diana Perez
12
                                UNITED STATES DISTRICT COURT
13
                                     DISTRICT OF NEVADA
14
15   DIANA PEREZ,                                       Case No.: 2:20-cv-01533-JCM-EJY
16
                   Plaintiff,                           NOTICE OF SETTLEMENT AS TO
17                                                      DEFENDANT COMENITY BANK
18   v.

19   COMENITY BANK,
20
                   Defendant.
21
22
23          NOTICE IS HEREBY GIVEN that Plaintiff Diana Perez (“Plaintiff”) and
24
     Defendant Comenity Bank, have settled all claims between them in this matter. The
25
     parties are in the process of completing the final settlement documents and expect to file
26
27   a Stipulation for Dismissal with Prejudice within the next forty-five (45) days. Plaintiff
28   requests that the Court vacate all pending deadlines and hearings in this matter as to
                                                  -1-
           Case 2:20-cv-01533-JCM-EJY Document 27 Filed 12/11/20 Page 2 of 3




 1   Defendant Comenity Bank. Plaintiff also requests that the Court retain jurisdiction for

 2   any matters related to completing and/or enforcing the settlement.
 3
 4
                                              RESPECTFULLY SUBMITTED,
 5
 6   DATED: December 11, 2020                 By: /s/ Youssef H. Hammoud
                                              Youssef H. Hammoud, (CA #321934)
 7                                            (Admitted pro hac vice)
 8                                            Price Law Group, APC
                                              6345 Balboa Blvd., Suite 247
 9                                            Encino, CA 91316
10                                            T: (818) 600-5596
                                              F: (818) 600-5496
11                                            E: youssef@pricelawgroup.com
12
                                              Steven A. Alpert, NV Bar #8353
13                                            Price Law Group, APC
14                                            5940 S. Rainbow Blvd., Suite 3014
                                              Las Vegas Nevada, 89118
15                                            Phone: 702-794-2008
16                                            alpert@pricelawgroup.com
                                              Attorneys for Plaintiff,
17                                            Diana Perez
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
           Case 2:20-cv-01533-JCM-EJY Document 27 Filed 12/11/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE

 2          I hereby certify that on December 11, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the ECF system, which will send notice of such filing
 4
 5
     to all attorneys of record in this matter. Since none of the attorneys of record are non-ECF

 6   participants, hard copies of the foregoing have not been provided via personal delivery or
 7
     by postal mail.
 8
            Price Law Group, APC
 9
            /s/ Lia Ruggeri
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
